Opinion issued June 27, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00417-CR
____________

AGUEDO ALFARO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 774547



MEMORANDUM  OPINION
	The State filed a motion to dismiss this appeal for lack of jurisdiction.  We
grant the motion.
	Appellant was sentenced in this case on June 12, 1998.  No motion for new
trial was filed.  The deadline for filing notice of appeal was therefore Monday, July
13, 1998, because the thirtieth day after sentencing fell on a weekend.  Tex. R. App.
P. 4.1(a), 26.2(a)(1).  Notice of appeal was filed on March 20, 2002, well after the
deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.